Summary prospectus supplement February 18, 2011 Putnam Tax Exempt Income Fund Summary Prospectus dated January 30, 2011 The table entitled Average annual total returns after sales charges in the Performance section is deleted in its entirety and replaced with the following: Average annual total returns after sales charges (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class A before taxes -1.63% 2.30% 3.66% Class A after taxes on distributions -1.63% 2.29% 3.65% Class A after taxes on distributions and sale of fund shares 0.51% 2.60% 3.79% Class B before taxes -3.05% 2.20% 3.43% Class C before taxes 0.58% 2.31% 3.26% Class M before taxes -1.08% 2.15% 3.43% Class Y before taxes 2.72% 3.30% 4.15% Barclays Capital Municipal Bond Index (no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% 266379 2/11
